Walton, J.
When a husband has the general management of his wife’s property, and, with her knowledge, orders lumber which is used in the erection or repair of buildings upon her land, a jury will be justified in finding that the husband acted as her agent.
In Wheaton v. Trimble, 145 Mass. 345, the husband and wife both testified that he was not her agent; but on cross-examination the wife admitted that her husband had managed the property just as he did when it was his ; that she had allowed him to go ahead and do just as he pleased with the property ; and that ever since it had been in her name he had managed it just as he did before; and the court held that considering the relation which she bore to her husband and to the estate, and that she must have known that the labor which was being performed upon her house would be for her benefit,— a finding that the husband was acting as her authorized agent was not unreasonable. To the same effect is Arnold v. Spurr, 130 Mass. 347.
The fact that, the credit may have been given to the husband is not important. It was early settled in this State that, if an agent purchase goods on his own credit without disclosing his *464principal, to whose use the goods are applied, the principal, being afterwards discovered, is liable to the seller for the price of the goods. Upton v. Gray, 2 Maine, 373.
There is considerable conflict in the authorities as to what shall be considered sufficient evidence of a husband’s agency. In some of the cases it is held that the mere fact that the wife allows her husband to take the general control and management of her property carries with it sufficient evidence of an implied authority to keep it in repair and to make such additions to it as may be necessary for its convenient use. Others hold that this is a doctrine dangerous to the rights of the wife. To this it is replied that any other doctrine is dangerous to the rights of creditors. In Verrill v. Parker, 65 Maine, 578, this court held that where the plaintiff had performed labor in the erection of a building upon the wife’s land under a contract with the husband, both husband and wife ?were liable, the husband, because he admitted his liability; the wife, because the labor was done upon het’ property, and for her benefit, and "before her eyes.” On the whole, it is the opinion of the court that it is best in all such cases to leave the question of agency to the jury; that in most cases, they will be likely to decide truthfully as well as equitably.
In this case, the plaintiff was nonsuited by the presiding justice. We think the case should have been submitted to the jury. Exceptions sustained.